DETAILED ACTION
Claim Status
Applicant’s amendment to claim 15 overcomes the 101 (software per se) rejection to claims 15-18.
Applicant’s amendment to claim 16 overcomes the claim objection to claim 16.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geoffrey (US 20170287090 A1).
Regarding claim 1, Geoffrey teaches a method comprising: 
establishing a contract, which comprises generating a set of programmable clauses for the contract by implementing a template model, the template model for each programmable clause of the set of programmable clauses comprising: ([0037]: Contract Management Platform component enables parties to negotiate, form, and manage data-driven contracts, including (but not limited to) the visual formation/programming of data-driven contracts, …, adding clauses to contracts (e.g. from clause libraries, using templates, and other appropriate means). [0171]: Providing such a contract editor interface can include presenting clause templates, which may include programmable clause templates as well as natural language clause templates.)
a template request defining data necessary to execute the programmable clause; and ([0158]: A contract rule preferably includes configuration specifying data input sources that can define which event stream sources are relevant to a particular contract rule. A contract rule may depend on a plurality of data input sources/resources (e.g. data necessary to execute the programmable clause).)
a template response defining data output by the programmable clause responsive to the template request; ([0159]: the contract rule can define the conditions and logic. In one variation, the contract rule can be a production/inference rule. An inference rules can represent behaviors of the type ‘IF condition (e.g. request) THEN’ action (e.g. response) e.g. “IF some-condition THEN extend-the-warranty-term”. A second type of contract rule could be a reaction/event condition action rule. A reactive rule can involve detecting and reacting to incoming events and process event patterns. For example, a reactive rule engine could be used to alert a buyer (e.g. response) when a shipment of goods is behind the agreed upon schedule.)
operating a blockchain network between participants, wherein the blockchain network is configured with an application model that maps to the template model; ([0031]: programmable clauses may additionally interface with distributed ledgers in various ways. They may interact with blockchains/distributed ledgers by embedding or otherwise integrating code of a BDL script (e.g., “smart contract” code) and operation of the BDL script with operations of a programmable clause, by calling BDL scripts that exists on a blockchain/distributed ledger, by compiling programmable logic to a blockchain/distributed ledger (e.g. to virtual machine bytecode), or by other suitable applications of distributed ledgers/blockchains. The state of programmable clauses may be updated on a peer-to-peer basis solely between the parties with only specific transactions recorded on a distributed ledger and more specifically a blockchain.)
updating a contract state of the contract; ([0032]: Contract state updates may take place continuously and in real-time or near real-time.)
recording a first update to the blockchain network according to the application model; ([0076]: Use of a BDL may include pushing data to be stored on a BDL (e.g. a state update such as a price change, the state of a clause, multiple clauses or the contract to a BDL), drawing in data from one or more BDLs (e.g. transaction data, stored data such as), performing a transaction on a BDL pursuant to the contract such as the transfer of a tokenized asset, and many other applications.)
in response to at least one update to the contract state, recording an update to the blockchain network; and ([0076]. [0081]: for initiating a new blockchain/distributed ledger (BDL) record/transaction for each update to the contract by updating the corresponding code on the BDL.)
in response to at least one contract-associated update in the blockchain network:
providing, based on the template request of at least one programmable clause external input, from the blockchain network to the at least one programmable clause of the contract; ([0159]: the contract rule can define the conditions and logic. In one variation, the contract rule can be a production/inference rule. An inference rules can represent behaviors of the type ‘IF condition (e.g. request) THEN’ action (e.g. response) e.g. “IF some-condition THEN extend-the-warranty-term”. [0071]: external data fed into a BDL.)
initiating execution of the at least one programmable clause of the contract using an external input; and ([0071]: external data fed into a BDL may facilitate execution of programmable logic used in execution/operation of a programmable clause.)
recording a second update, based on the template response of the at least one programmable clause, to the blockchain network. ([0159]: the contract rule can define the conditions and logic. In one variation, the contract rule can be a production/inference rule. An inference rules can represent behaviors of the type ‘IF condition (e.g. request) THEN’ action (e.g. response). A second type of contract rule could be a reaction/event condition action rule. [0209]: updating at least one programmable clause, functions to alter the state of the data-driven contract. This can involve altering the terms or conditions that are active for the current state of the data-driven contract. For example, the current pricing may change when particular conditions are satisfied. Those conditions could be detected through external integrations with a programmable pricing clause. In one variation, a programmable clause may update its own state (e.g. a second update). In another variation, a second programmable clause may be updated (e.g. a second update) based on the execution of an action by a first programmable clause.)

Regarding claim 2, Geoffrey teaches the method of claim 1.
Geoffrey teaches wherein establishing the contract is performed through a contract management platform, wherein the contract management platform provides an off-chain network for maintaining the contract. ([0037]: Contract Management Platform component enables parties to negotiate, form, and manage data-driven contracts. [0049]: the data-driven contract can enable the data-driven contract to operate off-chain but interact with BDL systems with enhanced functionality.)

Regarding claim 3, Geoffrey teaches the method of claim 1.
Geoffrey teaches wherein initiating execution of at least one programmable clause of the contract comprises of invoking execution of the contract off-chain on the contract management platform, and ([0051]: data-driven contracts may have native ‘off-chain’ cryptographic and state transitioning functionalities and can be alleviated to interact with BDLs where and when required such as to perform transactions, share state etc.)
wherein recording the subsequent update to the 51blockchain network comprises of outputting a transaction object to the blockchain network from the executed contract. ([0081]: for initiating a new blockchain/distributed ledger (BDL) record/transaction for each update to the contract by updating the corresponding code on the BDL.)

Regarding claim 4, Geoffrey teaches the method of claim 1.
Geoffrey teaches wherein in response to the at least one update to the contract update further comprises invoking execution of the contract through the contract management platform and thereby outputting a transaction object to the blockchain that is recorded to the blockchain network. ([0071]:  programmable logic may be executed and enforced by the contract management platform. [0081]: for initiating a new blockchain/distributed ledger (BDL) record/transaction for each update to the contract by updating the corresponding code on the BDL.)

Regarding claim 5, Geoffrey teaches the method of claim 1.
Geoffrey teaches wherein the contract is embedded in a blockchain network node for each participant; and ([0100]: A peer-to-peer protocol (e.g. RPC over HTTP/2 or other appropriate standard) may be used to execute contracts between contracting parties. [0071]: at least a portion of the data-driven contract is executed on a BDL (e.g., compiled to VM bytecode) or other form of distributed computing platform. [0129]: the contract management platform may be implemented through a distributed computing architecture or peer-to-peer infrastructure (e.g., the server/VM architecture mentioned above).)
wherein operating a blockchain network between participants further comprises each participant independently invoking execution of the contract in an application virtual machine on the blockchain network. ([0101]: Each server/VM may be containerized, and may have a multitude of clients connected. Each server/VM can be a, likely federated, node on the network and may be seen to represent a contracting entity, individual enterprise, company, group, or similar. Each client may be a user acting on behalf of each contracting entity.)

Regarding claim 6, Geoffrey teaches the method of claim 1.
Geoffrey teaches further includes compiling the contract on a blockchain network; and, ([0031]: programmable clauses may additionally interface with distributed ledgers in various ways. They may interact with blockchains/distributed ledgers by embedding or otherwise integrating code of a BDL script (e.g., “smart contract” code) and operation of the BDL script with operations of a programmable clause, by calling BDL scripts that exists on a blockchain/distributed ledger, by compiling programmable logic to a blockchain/distributed ledger (e.g. to virtual machine bytecode), or by other suitable applications of distributed ledgers/blockchains.)
wherein operating a blockchain network between participants further comprises each participant independently invoking execution of the contract natively on the blockchain network. ([0038]: A programmable clause is preferably a digitally native contract clause that operates and is embodied as software code written in a high-level language (e.g. JavaScript, Scala, Python etc.), a domain-specific language (proprietary or public/open-source), an extension of such languages, or any suitable language(s).)

Regarding claim 7, Geoffrey teaches the method of claim 1.
Geoffrey teaches wherein establishing a contract comprises creating an application programming interface of a programmable clause, ([0040]: providing an easy to use interface for the creation and management of data-driven contracts. The interfaces may include application programming interfaces (API).)
wherein at least one application model object in the blockchain network is configured to initiate a callback request to the application programming interface endpoint of the programmable clause. ([0190]: External integrations can include connections to network-connected devices (e.g., an IoT device), edge computing device, an API-based platform, BDL system, ESP/CEP system, database, and/or any suitable computing resource connected to the contract and/or contract management platform through a communication network. Connections to external data sources may be facilitated through API integrations, callback URIs.)

Regarding claim 8, Geoffrey teaches the method of claim 1.
Geoffrey teaches wherein generating the programmable clause comprises embedding the template model that contains the data elements of the programmable clause in contract natural language. ([0072]: A programmable clause can preferably provide a natural language contract representation in coordination with a computable representation (e.g. using natural language generation or any similar alternative method). [0074]: programmable clauses may be defined through natural language with ‘programmable component’ objects as shown in FIG. 17.)

Regarding claim 9, Geoffrey teaches the method of claim 8.
Geoffrey teaches wherein implementing a templating system further initiates an application programming interface endpoint enabling an outside client device to instantiate the logic of the programmable clause or submit input. ([0033]: data input to a programmable clause from an edge computing device or API may update the contractual logic. [0043]: an outside computing platform may use an API of the system to instantiate a new data-driven contract.)

Regarding claim 10, Geoffrey teaches the method of claim 1.
Geoffrey teaches wherein operating the blockchain network comprises of defining assets, participants, and transactions of the application model. ([0163]: using a contract rules engine is the algorithmic functioning of contract performance, monitoring, and related actions, operations, and outcomes. Such algorithms may be used to: form contracts (e.g. other parties using the system and method), including adding parties or replacing existing parties (assignment or novation); determine open terms (“gap fill”) in response to data, including updating existing terms such as price (quantitative) and text (qualitative) (e.g., change choice of law in response to new state legislation, change currency, add warranty disclaimer language); determine when to take an action (e.g., send notice, terminate, find a new counterparty); determine how to monitor or analyze a counterparty's performance (or status); renegotiate existing terms including existing algorithms; and/or perform other suitable calculations or functions.)

Regarding claim 11, Geoffrey teaches the method of claim 1.
Geoffrey teaches wherein operating the blockchain network comprises updating the blockchain network in response to external sources. ([0053]: Parts of a data-driven contract may automatically update the terms and conditions of a contract according to various inputs (e.g., the data sources mentioned herein), logic, rules, and/or algorithms. For example, a pricing agreement of a data-driven contract can alter a price in real-time based on performance data from an external source (e.g., an IoT device or data API) based upon whether conditions defined in the data-driven contract are met.)

Regarding claim 12, Geoffrey teaches the method of claim 1.
Geoffrey teaches wherein updating the blockchain network comprises receiving a data update from a network connected device. ([0039]: a programmable clause can automatically update terms of the clause according to data from an IoT/edge computing device or service. [0117]: Changes in external data may also automatically cause new clauses or other objects to be added to, edited, or removed from a contract, including changing a party to a contract (novation).)

Regarding claim 13, Geoffrey teaches the method of claim 1.
Geoffrey teaches wherein updating the contract further comprises triggering an external resource using an updated contract state. ([0126]: another example may be an employment contract or contract for services in which a first clause uses data about hours worked (e.g. from a time tracking application/service or device) to calculate a worker's payable compensation under the contract. Data from the contract may then be pushed via API through to a payroll system and payments may be automated or triggered by users of the contract management system.)

Regarding claim 14, Geoffrey teaches the method of claim 1.
Geoffrey teaches wherein updating the contract state further includes receiving an external request and updating contact state according to properties of the request; further comprising communicating a response to the request. ([0033]: programmable clauses give contracts a substantially ‘self-managing’ or at least partially ‘self-managing’ quality. This can be achieved at least in part by: (a) the ‘dynamic’ functionality; and (b) having both input and output to external and/or internal resources. For example, data input to a programmable clause from an edge computing device or API may update the contractual logic (or otherwise store data relating to a change) such as the grant of a discount/credit and this may output to another external system (e.g. an invoice on an accounting system).)

Regarding claim 15, Geoffrey teaches a system for a data-driven contract comprising: 
for each programmable clause of a set of programmable clauses stored on a non- transitory computer-readable storage medium, ([0037]: Contract Management Platform component enables parties to negotiate, form, and manage data-driven contracts, including (but not limited to) the visual formation/programming of data-driven contracts, …, adding clauses to contracts (e.g. from clause libraries, using templates, and other appropriate means). [0171]: Providing such a contract editor interface can include presenting clause templates, which may include programmable clause templates as well as natural language clause templates.)
a template request defining data necessary to execute the programmable clause; and ([0158]: A contract rule preferably includes configuration specifying data input sources that can define which event stream sources are relevant to a particular contract rule. A contract rule may depend on a plurality of data input sources/resources (e.g. data necessary to execute the programmable clause).)
a template response defining data output by the programmable clause responsive to the template request; ([0159]: the contract rule can define the conditions and logic. In one variation, the contract rule can be a production/inference rule. An inference rules can represent behaviors of the type ‘IF condition (e.g. request) THEN’ action (e.g. response) e.g. “IF some-condition THEN extend-the-warranty-term”. A second type of contract rule could be a reaction/event condition action rule. A reactive rule can involve detecting and reacting to incoming events and process event patterns. For example, a reactive rule engine could be used to alert a buyer (e.g. response) when a shipment of goods is behind the agreed upon schedule.)
a blockchain distributed ledger network operated according to an application model that maps to the template model; ([0031]: programmable clauses may additionally interface with distributed ledgers in various ways. They may interact with blockchains/distributed ledgers by embedding or otherwise integrating code of a BDL script (e.g., “smart contract” code) and operation of the BDL script with operations of a programmable clause, by calling BDL scripts that exists on a blockchain/distributed ledger, by compiling programmable logic to a blockchain/distributed ledger (e.g. to virtual machine bytecode), or by other suitable applications of distributed ledgers/blockchains. The state of programmable clauses may be updated on a peer-to-peer basis solely between the parties with only specific transactions recorded on a distributed ledger and more specifically a blockchain.)
an execution engine that executes contract data elements in accordance to changes in the blockchain distributed ledger network; ([0032]: Contract state updates may take place continuously and in real-time or near real-time. [0076]: Use of a BDL may include pushing data to be stored on a BDL (e.g. a state update such as a price change, the state of a clause, multiple clauses or the contract to a BDL), drawing in data from one or more BDLs (e.g. transaction data, stored data such as), performing a transaction on a BDL pursuant to the contract such as the transfer of a tokenized asset, and many other applications.)
wherein the execution engine is configured to, in response to an update to a contract state of the contract, record an update to the blockchain distributed ledger network; and ([0076]. [0081]: for initiating a new blockchain/distributed ledger (BDL) record/transaction for each update to the contract by updating the corresponding code on the BDL.)
wherein in response to an update in the blockchain distributed ledger network that is contract-associated, the blockchain distributed ledger network is configured to initiate execution of at least one programmable clause of the 53contract, based on the template request of the at least one programmable clause; ([0159]: the contract rule can define the conditions and logic. In one variation, the contract rule can be a production/inference rule. An inference rules can represent behaviors of the type ‘IF condition (e.g. request) THEN’ action (e.g. response) e.g. “IF some-condition THEN extend-the-warranty-term”. [0071]: external data fed into a BDL.)
the blockchain distributed ledger network initiates execution of the at least one programmable clause of the contract at the execution engine using an external input; and ([0071]: external data fed into a BDL may facilitate execution of programmable logic used in execution/operation of a programmable clause.)
based on the execution of the at least one programmable clause, the execution engine records a second update to the blockchain distributed ledger network, based on the template response of the at least one programmable clause. ([0159]: the contract rule can define the conditions and logic. In one variation, the contract rule can be a production/inference rule. An inference rules can represent behaviors of the type ‘IF condition (e.g. request) THEN’ action (e.g. response). A second type of contract rule could be a reaction/event condition action rule. [0209]: updating at least one programmable clause, functions to alter the state of the data-driven contract. This can involve altering the terms or conditions that are active for the current state of the data-driven contract. For example, the current pricing may change when particular conditions are satisfied. Those conditions could be detected through external integrations with a programmable pricing clause. In one variation, a programmable clause may update its own state (e.g. a second update). In another variation, a second programmable clause may be updated (e.g. a second update) based on the execution of an action by a first programmable clause.)

Regarding claim 16, Geoffrey teaches the system of claim 15.
Geoffrey teaches further comprises: 
a contract management platform that manages the contract and provides an interface for user contract management; ([0037]: A Contract Management Platform component enables parties to negotiate, form, and manage data-driven contracts , including (but not limited to) the visual formation/programming of data-driven contracts, selecting and configuring external integrations (e.g. APIs, ERP/CRM and other systems, analytics services, BDLs etc.), mapping integrations to programmable clauses, adding clauses to contracts (e.g. from clause libraries, using templates, and other appropriate means), and monitoring the post-formation state of a contract via a graphic user interface (GUI) dashboard(s), analytics, notifications, feeds, graphs, charts, and other data visualization techniques.) 
a contract repository system that stores the contract; and ([0006]: Contract Lifecycle Management (CLM) or contract management software creates a centralized repository of documents that captures/extracts data, often from paper-based documents, relevant to the user's obligations under each legal contract.)
a contract state system that maintains data relating to contract events and state. ([0027]:  state transitioning and storage system; and a contract management platform.)

Regarding claim 17, Geoffrey teaches the system of claim 16.
Geoffrey teaches further comprising a compiler that compiles the contract for execution on the blockchain distributed ledger network and ([0031]: programmable clauses may additionally interface with distributed ledgers in various ways. They may interact with blockchains/distributed ledgers by embedding or otherwise integrating code of a BDL script (e.g., “smart contract” code) and operation of the BDL script with operations of a programmable clause, by calling BDL scripts that exists on a blockchain/distributed ledger, by compiling programmable logic to a blockchain/distributed ledger (e.g. to virtual machine bytecode), or by other suitable applications of distributed ledgers/blockchains.)
an execution engine native to the blockchain distributed ledger network. ([0038]: A programmable clause is preferably a digitally native contract clause that operates and is embodied as software code written in a high-level language (e.g. JavaScript, Scala, Python etc.), a domain-specific language (proprietary or public/open-source), an extension of such languages, or any suitable language(s).)

Regarding claim 18, Geoffrey teaches the system of claim 16.
Geoffrey teaches wherein contract logic of the contract is linked to external sources through a mapping in the blockchain. ([0037]: A Contract Management Platform component enables parties to negotiate, form, and manage data-driven contracts , including (but not limited to) the visual formation/programming of data-driven contracts, selecting and configuring external integrations (e.g. APIs, ERP/CRM and other systems, analytics services, BDLs etc.), mapping integrations to programmable clauses,…)

Response to Arguments
Applicant’s arguments, see pages 9-10, filed 09/19/2022, with respect to the rejection(s) of claim(s) 1-18 under 35 U.S.C. § 102 have been fully considered but are moot in view of new ground(s) of rejection. The newly added claim limitations are rejected under paragraph [0158]-[0160] of Geoffrey (i.e. new grounds). Please see updated 102 rejection for more details.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZI YE whose telephone number is (571)270-1039. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZI YE/Primary Examiner, Art Unit 2455